Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 10, 2018

                                    No. 04-16-00774-CR

                                    Delfino LOPEZ, JR.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CRN001126 D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER

       On June 27, 2018, this court issued its opinion and judgment in this appeal. On July 6,
2018, Appellant timely filed a motion for a sixty-day extension of time to file a motion for
rehearing and motion for en banc reconsideration. See TEX. R. APP. P. 49.1, 49.7, 49.8.
       Appellant’s motion for extension of time is GRANTED. Appellant’s motions for
rehearing and en banc reconsideration are due on September 10, 2018. Further motions for
extension of time to file a motion for rehearing or motion for en banc reconsideration are
discouraged.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court